UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6576


FRANCIS PARKS-EL,

                Plaintiff - Appellant,

          v.

PRISON   HEALTH   SERVICES,   INCORPORATED;  UNKNOWN,   Health
Service    Director;    FRED    SCHILLING,   Title    Unknown,
individually and in official capacity; L. OWENS, Senior
Health Services Administrator, individually and in official
capacity; M. UNDERDUE, Head Nurse, individually and in
official   capacity;   NURSE    SMITH,   S-3  Medical   Nurse,
individually and in official capacity; VIRGINIA DEPARTMENT
OF CORRECTIONS; GEORGE M. HINKLE, Warden, individually and
in   official   capacity;    C.   ALDERMAN,  Assist.   Warden,
individually and in official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00274-JCC-TCB)


Submitted:   May 31, 2011                     Decided:   June 8, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Parks-El, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                Francis Parks-El appeals the district court’s judgment

dismissing his 42 U.S.C. § 1983 (2006) action for failure to

state     a   claim     upon   which    relief    may   be    granted.      We   have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       Parks-

El   v.   Prison      Health    Servs.,    Inc.,    No.      1:10-cv-00274-JCC-TCB

(E.D.     Va.    Mar.   31,    2010).     We     dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                          3